DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s amendments (filed 08/03/2022) have overcome the outstanding 112 rejections. Additionally, Applicant’s arguments and amendments have overcome interpretation of the claims as invoking 112(f). In addition, the current amendments to independent claims 1-3 are more substantive than those discussed in the interview (summary mailed 07/27/2022), to the extent that they have overcome the applicability of a 102 or 103 rejection using Xia et al. (2017/0301853 A1) and Emley et al. (US 2012/0216378 A1), which are the most pertinent prior art references.
The amendment to claim 1 now requires that the multiple vias are formed by the etching in a simultaneous step whereby the original height of the piezoelectric membrane is concurrently reduced for each via. On the contrary, Xia explicitly performed independent etching steps of the two vias, and though it simultaneously performed the final etching of the two holes, that etching occurs after the thickness of the piezoelectric layer has been reduced previously. There would be no reason to combine references to modify the method of Xia to include those limitations, and so doing would require improper hindsight rationale.
Claim 2 has been amended such that Xia IVO Lee et al. (US 8,278,802) is no longer applicable, as indicated in the Examiner’s and Applicant’s interview summaries. The prior art does not disclose or teach the elements of claim 2, including a plurality of conductive layers comprising a first conductive layer having a first electrode, a second conductive layer having a second electrode, and a third conductive layer, wherein the second conductive layer is vertically between the first and third conductive layers; and wherein the plurality of conductive vias comprises a first via contacting the first electrode, a second via contacting the second electrode, and a third via contacting the third conductive layer, wherein the third via contacts a top surface of a segment of the second conductive layer, wherein the segment is laterally offset the second electrode.
Claim 3 has also been amended to overcome the outstanding rejection of Xia IVO Emley, and is allowable for the same reasons as claim 2.
The newly cited prior art to Tsuda (US 2010/0045145 A1), Tanaka et al. (US 2007/0146438 A1), Tsai et al. (US 2003/0000058 A1) and Koshido (WO 2004/012331 A1) are also of particular relevance, because they disclose the general state of the art. However, they do not cure the above deficiencies, and are not obvious to combine. 
Kidwell, Jr. et al. (US 2017/0066014 A1) discloses a related method (Abstract; fig. 13; par. 0066); however, the openings are formed in two different masks at different times in the method, which is contrary to the claimed method order of operations and the use of only one masking layer for simultaneous etching in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729